DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9833524.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 9833524 and the instant application teach a plurality of panels, a door having a gasket, a vent, first & second filters, and a drain opening in a pitched floor panel. Thus, the invention of claims 1-19 in U.S. Patent No. 9833524 is in effect a species of the generic invention of claim 1. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claim 1 is anticipated (fully encompassed) by claims 1-19 of U.S. Patent No. 9833524, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-19. 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10111972.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 10111972 and the instant application teach a plurality of panels, a door having a gasket, a vent, first & second filters, and a drain opening in a pitched floor panel. Thus, the invention of claims 1-21 in U.S. Patent No. 10111972 is in effect a species of the generic invention of claim 1. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claim 1 is anticipated (fully encompassed) by claims 1-21 of U.S. Patent No. 10111972, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-21.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11071796.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 11071796 and the instant application teach a plurality of panels, a door having a gasket, a vent, first & second filters, and a drain opening in a pitched floor panel. Thus, the invention of claims 1-17 in U.S. Patent No. 11071796 is in effect a species of the generic invention of claim 1. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claim 1 is anticipated (fully encompassed) by claims 1-17 of U.S. Patent No. 11071796, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-17.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder (8454901) in view of Cassady (5232277) & Snyder (20150107627).  
Snyder ‘901 teach(es) the structure substantially as claimed, including a sterilization cabinet (Figs. 13-14) for use with an autoclave, comprising a plurality of panels (304, 306, 310, 316) forming a chamber (Fig. 13), the plurality of panels arranged such that a first side (310) of the chamber comprises an open frame (Fig. 13), wherein at least one of the plurality of panels is a floor panel (316) at a bottom of the chamber; at least one door (314) and a gasket (318), where the at least one door and the gasket are configured to secure to the open frame to create a closed configuration in which the at least one door seals the chamber (col. 7, lines 21-23); a vent (320 in 304) formed in at least one of the plurality of panels; at least one first filter (332) covering the vent and a filter cover (326) configured to hold the at least one first filter against the vent (implied by Figs. 13-14 & col. 7, lines 27-37); at least one drain opening (320 in 316, implied by Fig. 7 and col. 7, lines 14-15 & 27-37) in the floor panel; and a second filter (332 - see col. 7, line 17) covering the drain opening such that condensate flowing into the drain opening passes through the second filter and condensate flowing from the chamber to an external environment passes through at least one of the first filter, the second filter, or a combination thereof when the at least one door is in the closed configuration (implied by Fig. 10 & col. 5, lines 28-30).  Snyder ‘901 fail(s) to teach a gasket on a door; or pitching a floor panel toward a drain.  
However, Cassady teaches the inclusion, on a door (40), of a gasket (56) configured to secure to an open frame (30) to create a closed configuration in which the at least one door seals a chamber (col. 5, lines 3-10).  It would have been obvious to one of ordinary skill in the art to substitute a gasket, as taught by Cassady, for the gasket of Snyder ‘901, in order to provide a more durable seal between the door and chamber (as suggested by col. 2, lines 7-27 of Cassady).  
Additionally, Snyder ‘627 teaches pitching a floor panel (38) toward at least one drain opening (40) such that any condensate is directed by gravity towards the at least one drain opening (par. 48 & 53).  It would have been obvious to one of ordinary skill in the art to pitch the floor panel of Snyder ‘901 toward the drain opening, as taught by Snyder ‘627, in order to promote fluid flow toward the drain by allowing gravity to direct any fluids toward the drain (as suggested by par. 53 of Snyder ‘627).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637